UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10495 Fort Pitt Capital Funds (Exact name of registrant as specified in charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of principal executive offices) (Zip code) Robert Dickson, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and address of agent for service) 866-688-8775 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2010 Item 1. Reports to Stockholders. ANNUAL REPORT October 31, 2010 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholder, As of October 31, 2010, the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund was $13.18 per share. Total return (including a $0.152 per share dividend) for the fiscal year ended October 31, 2010 was 17.27 percent. This compares with a total return of 19.41 percent for the unmanaged Wilshire 5000 Index for the same period. Annualized total return for the three years ended October 31, 2010 was -7.22 percent, compared to -5.46 percent for the Wilshire 5000. Over the five year period ended October 31, 2010, the Fund’s annualized total return was .02 percent, while the Wilshire 5000 Index’s annualized return was 2.58 percent. Since inception on December 31, 2001, the Fund has produced a total return of 5.24 percent annualized (57.07 percent cumulative), compared to 3.55 percent annualized (36.10 percent cumulative) for the Wilshire 5000. The total annual gross operating expense ratio for the fund is 2.25%. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-688-8775. The Fund imposes a 2.00% redemption fee on shares held for one hundred and eighty days or less. Performance data quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Performance figures reflect fee waivers in effect. In the absence of waivers, total returns would be lower. In previous letters we’ve contrasted the fragile, uneven nature of the current U.S. economic recovery with the ongoing string of upside surprises in S&P 500 earnings. In general, big capital has been winning and labor and small business have been losing in what is widely characterized as the “new normal” recovery. These contrasting outcomes for different segments of the U.S. population are simply not sustainable, as the political backlash from rising income and wealth disparity continues to build. Herb Stein, former Senior Fellow at the American Enterprise Institute, famously said that “If something cannot go on forever, it will stop.” In this case the endpoint of extraordinary government spending and money creation will eventually be higher inflation. In the meantime, however, deleveraging efforts on the part of the average household are frustrating the efforts of policymakers. After 18 months of ebb and flow following the 2008 financial crisis, deflationary forces regained the upper hand this past summer. This resulted in renewed efforts on the part of the Federal Reserve to stimulate growth in the form of $600 billion of additional money creation, also known as “quantitative easing.” As with previous attempts to spur the economy via renewed consumer borrowing and spending, this latest effort has thus far had little effect other than to push up stock and commodity prices. Gold, copper, cotton and oil prices have been rising, indicating that reflationary efforts are working. Real estate values have continued to erode, however, indicating that reflationary efforts are failing. With repeated stimulative efforts on the part of the Fed and Treasury (somewhat less likely after Republicans took control of the House) in the cards, the final chapter of the deflation/reflation story has yet to be written. Our best guess is that the next 12 months could continue with a deflationary bias, as both bank lending and home prices continue in the doldrums. Fort Pitt Capital Total Return Fund Our expectations for a steady diet of low-grade domestic deflation are buttressed by overseas events. China recently raised bank reserve requirements in an effort to cool property inflation, and the European Monetary Union (EMU) is in disarray over debt problems in Ireland, Portugal and Spain. Several of these peripheral nations may eventually be forced to leave the EMU in order to regain control of domestic monetary policy and repay their debts in devalued punts, escudos and pesetas. This would likely create steady appreciation in the dollar, and additional “safe-haven” flows into U.S. Treasury Bonds. Right now (quantitative easing notwithstanding), debt repayment and cash accumulation remain uppermost in investors’ minds. There are some signs that corporate capital spending is reviving, though mostly in the areas of productivity-enhancing computer systems and software. Jobless claims have stabilized, but hiring does not appear set to take off. Minor employment gains at the corporate level are largely being offset by further cutbacks in state and local government. Our job as money managers is to navigate these crosscurrents in a fashion which we believe should best build the after-tax, after-inflation value of our investment. We remain focused on companies with a history of stable cash flows and minimal financial leverage, as debt service is a difficult burden in a still-deflating economy. The equity portion of the portfolio also sports the highest dividend yield in its nearly 10-year history, Thank you for your continued support of our Fund. Sincerely, Charles A. Smith Portfolio Manager Mutual Fund investing involves risk; principal loss is possible. The Fund may also invest in fixed income securities. Investments in debt securities typically decrease in value when interest rates rise. The risk is usually greater for longer-term debt securities. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Wilshire 5000 Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance. It is not possible to invest directly in an index. This information is intended for the shareholders of the Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus. 3 Fort Pitt Capital Total Return Fund Fort Pitt Capital Total Return Fund Growth of a Hypothetical $10,000 Investment at October 31, 2010 vs. Wilshire 5000 Total Market Index & S&P 500® Index Average Annual Rate of Return Periods ended October 31, 2010 Past 1 Year Past 3 Years Past 5 Years Since Inception Fort Pitt Capital Total Return Fund 17.27% -7.22% 0.02% 5.24% Wilshire 5000 Total Market Index 19.41% -5.46% 2.58% 3.55% S&P 500 Index 16.52% -6.49% 1.73% 2.31% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.Total return includes reinvestment of dividends and capital gains.The Fund imposes a 2.00% redemption fee on shares held for 180 days or less. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on Fund distributions or the redemption of Fund shares.Total return calculations reflect expense reimbursements and fee waivers in the applicable periods.See financial highlights for periods where fees were waived or reimbursed. The returns shown do not reflect the deduction of taxes a shareholder would pay on the redemption of fund shares or Fund distributions. The Wilshire 5000 is an unmanaged index commonly used to measure performance of U.S. stocks.You cannot invest directly in an index. The Standard & Poor's 500 Index (S&P 500®) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. 4 Fort Pitt Capital Total Return Fund SECTOR ALLOCATION OF PORTFOLIO INVESTMENTS October 31, 2010 EXPENSE EXAMPLE October 31, 2010 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and redemption fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 – October 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.Additionally, you will be charged a 2% redemption fee on the redemption or exchange of Fund shares held for 180 days or less.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment funds as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying investment funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying investment funds are expected to vary.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your 5 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) October 31, 2010 account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 5/1/10 10/31/10 5/1/10 – 10/31/10 Actual Hypothetical (5% return before expenses) 1,000.00 * Expenses are equal to the annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 184/365. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS October 31, 2010 COMMON STOCKS – 82.5% Shares Value Apparel Manufacturing – 3.0% VF Corporation $ Beverage and Tobacco Product Manufacturing – 3.6% Loews Corporation Broadcasting (except Internet) – 3.7% Comcast Corporation – Class A Chemical Manufacturing – 7.3% Allergan, Inc. Amgen, Inc. (a) Pfizer, Inc. Computer and Electronic Product Manufacturing – 8.0% Cynosure, Inc. (a) Dell, Inc. (a) SanDisk Corporation (a) Spectrum Control, Inc. (a) Texas Instruments, Inc. Credit Intermediation and Related Activities – 5.9% Bank Of New York Mellon Corporation FNB Corporation PNC Financial Services Group, Inc. Insurance Carriers and Related Activities – 5.2% Arthur J. Gallagher & Company Erie Indemnity Company – Class A Machinery Manufacturing – 6.2% General Electric Company Ingersoll-Rand PLC Joy Global, Inc. Miscellaneous Manufacturing – 2.4% Medtronic, Inc. Oil and Gas Extraction – 1.2% El Paso Corporation The accompanying notes are an integral part of these financial statements. 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 COMMON STOCKS – 82.5% (Continued) Shares Value Paper Manufacturing – 2.1% Kimberly-Clark Corp. $ Petroleum and Coal Products Manufacturing – 0.7% BP PLC – ADR Primary Metal Manufacturing – 1.6% Alcoa, Inc. Matthews International Corporation – Class A Publishing Industries (except Internet) – 7.2% CA, Inc. Microsoft Corporation Opnet Technologies, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.9% The Charles Schwab Corporation Support Activities for Mining – 0.4% Hercules Offshore, Inc. (a) Telecommunications – 12.9% AT&T, Inc. Consolidated Communications Holdings, Inc. Telefonos de Mexico SAB de CV – ADR Verizon Communications, Inc. Windstream Corporation Transportation Equipment Manufacturing – 6.6% The Boeing Company Honeywell International, Inc. Utilities – 2.6% FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $25,541,077) The accompanying notes are an integral part of these financial statements. 8 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 EXCHANGE TRADED FUNDS – 4.6% Shares Value iShares iBoxx Investment Grade Corporate Bond Fund $ iShares MSCI Japan Index Fund TOTAL EXCHANGE TRADED FUNDS (Cost $1,542,549) SHORT-TERM INVESTMENTS – 12.8% Money Market Funds – 2.3% AIM STIT – Liquid Assets Portfolio 0.198% (b) Principal Amount U.S. Treasury Bills – 10.5% United States Treasury Bill 0.113% (c) $3,500,000 TOTAL SHORT-TERM INVESTMENTS (Cost $4,264,052) Total Investments (Cost $31,347,678) – 99.9% Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Variable rate security. The rated listed is as of October 31, 2010. (c) Rate shown is the effective yield based on the purchase price. The calculation assumes that the security is held to maturity. The accompanying notes are an integral part of these financial statements. 9 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 ASSETS Investments, at market value (cost $31,347,678) $ Cash Dividends and interest receivable Receivable from Investment Adviser Prepaid expenses Total assets LIABILITIES Payable to Chief Compliance Officer Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid in capital $ Undistributed net investment income Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the fiscal year ended October 31, 2010 INVESTMENT INCOME Income Dividends* $ Interest Total investment income Expenses Advisory fees (See Note 4) Trustee & Officer fees Transfer agent fees and expenses Legal fees Administration fees Fund accounting fees Registration fees Insurance fees Audit fees Shareholder reporting Custody fees Other Total expenses before waiver and reimbursement of expense Less: waiver of expenses and reimbursement from Advisor ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ * Net of foreign taxes withheld of $600. The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended October 31, 2010 October 31, 2009 OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed* ) ) Net decrease in net assets resulting from capital share transactions ) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease in Fund shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year * Net of redemption fees of $1,745 and $780, respectively. The accompanying notes are an integral part of these financial statements. 12 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a Fund share outstanding throughout each period For the Year Ended October 31, Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less dividends and distributions: Dividends from net investment income ) Distributions from net realized gains — — ) ) ) Total dividends and distributions ) Redemption fees: # Net asset value, end of year $ Total return1 % % %) % % Supplemental data and ratios: Net assets, end of year $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers % Ratio of net investment income to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers % Portfolio turnover rate 7
